DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-13 and 15-28 are pending; claims 1, 19 and 26 are independent. Claim 14 has been cancelled.
Response to Arguments
3.	Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
    	In response to applicant’s argument that Watanabe does not teach or suggest “wherein the switching transistors of the first selectors and the first area data lines are electrically connected one-to-one and the switching transistors of the second selectors and the second area data lines are electrically connected one-to-one”, as recited in amended claim 1..
The examiner respectfully disagrees, Watanabe clearly taught in fig. 4 and Para 0036, wherein the second demultiplexer 206 considered as (the first selector) comprises N switching elements that each having an output wiring OW, where N is an integer, for example, the output terminals Out10-Out12 of the second de-multiplexer 206 are respectively coupled to the data buses DB10-DB12, “connected one-to-one”, as claimed, “wherein the switching transistors of the first selectors and the first area data lines are electrically connected one-to-one”, as claimed and 

For the same reasons above rejection to claims 2-13 and 15-18 still stands.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2015/0199936), and further in view of Lee (US 2016/0232837).
Regarding claim 1, Watanabe teaches a display device (fig. 2, a display device 200), comprising: 
A substrate (fig. 2 and Para 0028) comprising a display area (fig. 2, a display area 210) and a peripheral area adjacent to the display area (fig. 2 and Para 0033,  the display device 200 may further comprise a border area 218 adjacent to the display area 210); 
a pixel area disposed in the display area, wherein the pixel area comprises a plurality of first pixel lines disposed in a first area of the display area and respectively coupled to first area data lines disposed in the first area (fig. 2, a middle area 214 and Para 0030, wherein the data buses DB (such as data buses DB10-DB12) located in the middle area. Each data bus DB may include, for example, a plurality of pixels (not shown) for displaying images), and 
a plurality of second pixel lines disposed in a second area of the display area adjacent to the first area and respectively coupled to second area data lines disposed in the second area (fig. 2, side edge areas 212, and Para 0030, wherein the data buses DB (such as data buses DB1-DB9) located in the side edge areas. Each data bus DB may include, for example, a plurality of pixels (not shown) for displaying images);  
a data driver disposed in the peripheral area and configured to output a plurality of data signals corresponding to the first and second pixel lines, respectively (fig. 2, the controller 202, the controller may be a data driver IC for supplying data signals to the data buses DB to display images. The controller 102 (fig. 1) is adapted to provide a first data signal Din1 and a second data signal Din2. For example, the controller 102 may be a data driver IC for supplying data signals to the data buses DB to display images, Para 0024);  
A data divider disposed in the peripheral area between the pixel area and the data driver (fig. 2, a first de-multiplexer 204, and a second de-multiplexer 206 and Para 0028), 

A second selector area (fig. 2 and Para 0030, wherein the first de-multiplexer 204 is applied to the data buses DB1-DB9 located in the side edge areas 212) comprising 
a plurality of second selectors configured to transfer the data signals corresponding to the second pixel lines to the second area data lines (figs 2, 3, a first de-multiplexer 204 and Para 0034); and 
a plurality of coupling lines configured to couple the data driver to the data divider (fig. 2 and Para 0029, wherein the controller 202 supplies clock signals to the first de-multiplexers 204 and second de-multiplexer 206 through the clock wirings CW1, CW2, and provides the first and second data signals Din1 and Din2 to the first and second de-multiplexers 204, 206 through the first and second data wirings DW1 and DW2 respectively),
wherein the first area data lines (fig. 2, the data buses DB10-DB12) connected to the first selector area (fig. 2, the second de-multiplexer 206) are closer to a center of the pixel area (fig. 2, the middle area 214) than the second area data lines (fig. 2, the data buses DB1-DB9) connected to the second selector area are (fig. 2, the first de-multiplexer 204) (fig. 2 and Para 0030), and 
wherein the switching transistors of the first selectors and the first area data lines are electrically connected one-to-one (fig. 4 and Par 0036, wherein the second de 
The switching transistors of the second selectors and the second area data lines are electrically connected one-to-one (fig. 3 and Para 0034, wherein the first de multiplexer 204 comprises M switching elements that each having an output wiring OW, where M is an integer, for example, the output terminals Out1-Out9 of the first de-multiplexer 204 are respectively coupled to the data buses DB1-DB9).
Watanabe does not expressly disclose in embodiment (figs 2-4), wherein each of the first selectors and each of the second selectors includes a same number of switching transistors.
 However, Watanabe disclosed in in embodiment (figs 6-8), that the first de-multiplexer 604 comprises 9 switching elements HSW1-HSW9 (fig. 7 and Para 0042) and the second de-multiplexer 606 comprise 9 switching elements HSW1-HSW9 (fig. 8 and Para 0043), so the number of switching transistors in the first de-multiplexers is same number in the second de-multiplexers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device of Watanabe in the embodiment (figs 2-4) to include a technique disclosed in the embodiment (figs 6-8), by including the same number of switching transistors in the first de-multiplexers and in the second de-multiplexers in order to get a predictable result.
Watanabe does not expressly disclose in embodiment (figs 2-4), a distance between adjacent switching transistors included in each of the second selectors is 
However, Watanabe disclosed in in embodiment in (figs11-13), the distance between for example the HSW1 and HSW2 “second selector” (fig. 12), is shorter than the distance between for example the HSW3 and HSW6 “first selector”, fig. 13), to rearrange the de-multiplexers transistors in order to simplify the circuit layout of the de-multiplexer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device of Watanabe in the embodiment (figs 2-4) to include a technique disclosed in the embodiment (figs 11-13), by comparing the distance between the switching transistors in the first de-multiplexers and in the second de-multiplexers in order to get a predictable result.
Watanabe does not expressly disclose a distance between adjacent second selectors disposed in the second selector area is shorter than a distance between adjacent first selectors disposed in the second selector area.
However, Lee disclosed in figs 3, 4 and Paras 0040-0041, wherein the display region 310 of the display panel 300 is not rectangular, the de-multiplexers 340 are arranged along an edge (e.g., edge of a lower half) of the display region 310, so as to comply with an outline of the display region 310. In other words, the de-multiplexers 340 are not located on the same horizontal axis, and may keep different pitches with respect to the horizontal axis H shown in FIG. 3. Moreover, the layout space taken by the second data lines 354 may be further effectively reduced when the demultiplexers 340 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device taught by Watanabe to include a technique of Lee to rearrange the de-multiplexers based on display device shape in order to effectively use a layout space of the display panel and help development of a slim bezel design of the display panel or increase a visible region of the display panel (Para 0009, Lee).
Regarding claim 2, Watanabe teaches the display device according to claim 1, wherein at least one corner portion of the substrate has either a curved shape or a diagonal shape with respect to the first and second pixel lines (fig. 2, wherein a corner portion is a diagonal shape with respect to data buses DB “pixel lines”). 
Regarding claim 3, Watanabe teaches the display device according to claim 1, wherein a boundary of at least one corner portion of the pixel area has either a curved shape or a diagonal shape with respect to the first and second pixel lines (fig. 2, wherein a corner portion is a diagonal shape with respect to data buses DB “pixel lines”).
Regarding claim 4, Watanabe teaches the display device according to claim 1, wherein at least one corner portion of the pixel area corresponds to the second area  data buses DB1-DB9 “pixel lines” of the second area).
Regarding claim 5, Watanabe teaches the display device according to claim 4, wherein the first and second pixel lines correspond to respective pixel columns, and lengths of the second pixel lines are shorter than lengths of the first pixel lines (fig. 2, the length of DB1-DB9 as a second pixel lines are shorter than the length of DB10-DB12 as a first pixel lines). 
Regarding claim 6, Watanabe teaches the display device according to claim 4, wherein a number of effective pixels included in each of the second pixel lines is less than a number of effective pixels included in each of the first pixel lines (fig. 2 and Para 0030, generally, the data bus load of a data bus DB is proportional its length (depends on the number of pixels comprised in the data bus DB, for example). Accordingly, the data busloads of the data buses DB (such as data buses DB1-DB9) located in the side edge areas 212 are smaller than the data busloads of the data buses DB (such as data buses DB10-DB12) located in the middle area 214).
Regarding claim 7, Watanabe in view of Lee teaches the display device according to claim 1, wherein the distance between the adjacent second selectors is decreased at preset intervals in a direction farther away from the first area (figs 3, 4 and Paras 0040-0041, Lee). In addition, the same motivation is used as the rejection in claim 1.
Regarding claim 8, Watanabe in view of Lee teaches the display device according to claim 1, wherein the distance between the adjacent first selectors is a first distance, and the distance between the adjacent second selectors is a second distance 
Regarding claim 9, Watanabe in view of Lee teaches the display device according to claim 1, wherein, with respect to a center of the first area corresponding to the first selectors, a distance between adjacent selectors from the first selectors to the second selectors is decreased at preset intervals in a direction farther away from the center of the first area (figs 3, 4 and Paras 0040-0041, Lee). In addition, the same motivation is used as the rejection in claim 1. 
Regarding claim 10, Watanabe teaches the display device according to claim 1, wherein each of the first selectors and the second selectors is a 1: N demultiplexer configured to perform time-division driving for data, wherein N is a positive integer equal to at least 2 (fig. 2 and Par 0028, wherein a second de-multiplexer 206, as a first selector is 1:3 and a second de-multiplexer 204, as a second selector is 1:9). 
 	Regarding claim 11, Watanabe teaches the display device according to claim 10, wherein the 1: N demultiplexer comprises N switching transistors that are respectively controlled in response to N selection signals having different timings (figs 3, and Paras 0034). 
Regarding claim 12, Watanabe in view of Lee teaches the display device according to claim 11, wherein the distance between the adjacent first selectors and the distance between the adjacent second selectors are respective distances between adjacent switching transistors in different adjacent selectors (figs 3, 4 and Paras 0040-0041, Lee). In addition, the same motivation is used as the rejection in claim 1. 
Regarding claim 15, Watanabe teaches the display device according to claim 1, wherein the coupling lines comprise: a plurality of first coupling lines configured to couple the data driver to the respective first selectors; and a plurality of second coupling lines configured to couple the data driver to the respective second selectors (fig.  2 and Para 0029, wherein the controller 202 supplies clock signals to the first de-multiplexers 204 and second de-multiplexer 206 through the clock wirings CW1, CW2, and provides the first and second data signals Din1 and Din2 to the first and second de-multiplexers 204, 206 through the first and second data wirings DW1 and DW2 respectively),
Watanabe in view of Lee teaches the wherein distances between second selector-side portions of adjacent second coupling lines are shorter than distances between first selector-side portions of adjacent first coupling lines (figs 3, 4 and Paras 0040-0041, Lee). In addition, the same motivation is used as the rejection in claim 1. 
Regarding claim 16, Watanabe in view of Lee teaches the display device according to claim 15, wherein the distances between the second selector-side portions of the adjacent second coupling lines are decreased at preset intervals in a direction farther away from the first area (figs 3, 4 and Paras 0040-0041, Lee). In addition, the same motivation is used as the rejection in claim 1.
Regarding claim 17, Watanabe teaches the display device according to claim 1, further comprising: a plurality of additional coupling lines configured to couple the second area data lines to the respective second selectors (fig. 2 and Para 0029, wherein the controller 202 supplies clock signals and provides the first data signal Din1 to the first de-multiplexer 204 through the clock wirings CW1 and DW1, respectively).
Regarding claim 18, Watanabe teaches the display device according to claim 17, wherein the first area data lines and the second area data lines extend substantially parallel to the first and second pixel lines, and the additional coupling lines extend diagonally with respect to the second area data lines (fig.  2 and Para 0029, wherein the controller 202 supplies clock signals to the first de-multiplexers 204 and second de-multiplexer 206 through the clock wirings CW1, CW2, and provides the first and second data signals Din1 and Din2 to the first and second de-multiplexers 204, 206 through the first and second data wirings DW1 and DW2 respectively). 

6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2015/0199936), in view of Lee (US 2016/0232837), and further in view of Jeong (US 2015/0287378).
Regarding claim 13, Watanabe in view of Lee teaches the display device according to claim 11, but Watanabe in view of Lee does not expressly disclose wherein sizes of the switching transistors included in each of the second selectors are smaller than sizes of the switching transistors included in each of the first selectors.
However, Jeong disclosed in fig. 14 and Para 0109-0110, wherein a display panel may have a circular or polygonal shape instead of a rectangular shape, a different number of pixels are coupled to each data line. Accordingly, there may be a significant difference between the slew rates of the line blocks LB. That is, the sizes of thin-film transistors included in each line block LB may be designed in view of a slew rate of each measured data line.
.
Allowable Subject Matter
7.	Claims 19-28 allowed.
With respect to claim 19, the prior art either alone or in obvious combination does NOT teach:
Wherein a distance in the first direction between second selector-side portions of adjacent second coupling lines connected to adjacent second selectors disposed in the second selector area is shorter than a distance in the first direction between first selector-side portions of adjacent first coupling lines connected to adjacent first selectors disposed in the first selector area.

With respect to claim 26, the prior art either alone or in obvious combination does NOT teach:
Wherein the first selectors and the second selectors are arranged on a same horizontal axis and a distance between adjacent second selectors disposed on the same horizontal axis in the second selector area is shorter than a distance between adjacent first selectors disposed on the same horizontal axis in the first selector area.

Claims 20-25, 27 and 28 are dependent on allowable independent claim.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Kim (US 2013/0141320), is relates to a liquid crystal display, and more particularly, to a liquid crystal display which can reduce the number of output channels of a data driving circuit and a driving method thereof.
-	Hashimoto (US 2016/0055789), is relates to a display panel, which comprises: a data driver unit; a first de-multiplexer unit; a plurality of first data lines connected between the data driver unit and an input terminal of the first de-multiplexer unit; and a plurality of second data lines connected to an output terminal of the first de-multiplexer unit.
-	Watseka (US 2016/0093260), relates in general to a display device and associated method, and more particularly to a display device and associated method capable of saving power consumption.
-	Kim (US 2006/0139255), relates to an organic light emitting display, and more particularly to an organic light emitting display capable of reducing the number of output lines of a data driver and capable of adjusting white balance.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        9/30/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625